 


110 HR 4547 IH: To extend the temporary suspension of duty on 3-Amino-4-methylbenzamide.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4547 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the temporary suspension of duty on 3-Amino-4-methylbenzamide. 
 
 
1.3-Amino-4-methylbenzamide 
(a)In generalHeading 9902.23.63 of the Harmonized Tariff Schedule of the United States is amended by striking 12/31/2009 and inserting 12/31/2011. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
